     Case 2:15-cv-01533-CJB-KWR Document 669 Filed 06/02/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

 PARKCREST BUILDERS, LLC                               CIVIL ACTION

 VERSUS                                                NO: 15-1533
                                                       c/w 16-15849
 HOUSING AUTHORITY OF NEW                              SECTION: "J"(4)
 ORLEANS
                                                       Applies to 15-1533

                                     ORDER

      The Court, having considered Liberty Mutual Insurance Company’s Motion for

Attorney’s Fees (Rec. Doc. 489), the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and the failure of Defendant Housing

Authority of New Orleans (“HANO”) to file any objections to the Magistrate Judge’s

Report and Recommendation, hereby approves the Magistrate Judge’s Report and

Recommendation and adopts it as its opinion herein.

      Accordingly,

      IT IS HEREBY ORDERED that Liberty Mutual is awarded attorney’s fees

and expenses in the amount of $13,195.50 against HANO.

      IT IS FURTHER ORDERED that HANO shall satisfy its obligation to

Liberty Mutual no later than 21 days from the date of this Order.

      New Orleans, Louisiana, this 2nd day of June, 2020.




                                      CARL J. BARBIER
                                      UNITED STATES DISTRICT JUDGE
